—Appeal by the *254defendant from a judgment of the County Court, Westchester County (LaCava, J.), rendered July 23, 1993, convicting him of assault in the second degree and criminal possession of a weapon in the third degree, after a nonjury trial, and imposing sentence.
Ordered that the judgment is affirmed.
The defendant’s sole contention on appeal, that the verdict is against the weight of the evidence, is without merit. The credibility of the complainant, and the weight to be accorded the evidence, presented questions for determination by the finder-of-fact, in this case the court, which saw and heard the testimony of the witnesses (see, People v Gaimari, 176 NY 84). Here, the record supports the court’s resolution of those issues (see, People v Ortiz, 180 AD2d 653; People v Garafolo, 44 AD2d 86). Upon the exercise of our factual review power, we are satisfied that the verdict of guilt is not against the weight of the evidence (see, CPL 470.15 [5]). Balletta, J. P., O’Brien, Hart and Friedmann, JJ., concur.